Title: From James Madison to George Bomford, 6 July 1818
From: Madison, James
To: Bomford, George


Sir
Orange Court House Va. July 6. 1818
I inclose two receipts entitling me to $  for Gunstocks delivered at Fredg. The no. is considerably short of what was contracted for but I understood, the Dept. did not require the full number. A good many of them were delivered a long time ago, but I waited till I could draw for the whole at once, & lessen your trouble as well as mine. I wish now to receive the money as soon as may be, and I hope it may not be inconvenient to send me a check for that purpose on one of the Banks in Fredg. or Richmond. I am Sr. very respectfully Yr. ob. hubl st.
